Judgment unanimously affirmed, with costs. This court reverses the refusal to find the ninth finding of fact set forth in the signed decision, and finds the same. The findings that plaintiff procured the tenant and that the landlord became indebted to the plaintiff for the amount of the brokerage are supported by the evidence. The appellant became bound by the order of interpleader, which relieved the owner of further liability and left for adjudication the sole question, which broker was entitled to the com*876mission paid into court. Present — Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ.